Raia v Pototschnig (2019 NY Slip Op 01539)





Raia v Pototschnig


2019 NY Slip Op 01539


Decided on March 5, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 5, 2019

Sweeny, J.P., Renwick, Kahn, Kern, JJ.


8599 113006/09

[*1]Joseph Raia, Plaintiff-Respondent,
vHubert Pototschnig, Defendant-Appellant, New Century Mortgage Corporation, et al., Defendants.


Hubert Pototschnig, appellant pro se.
Jeffrey I. Baum & Associates, P.C., Garden City (Jeffrey I. Baum of counsel), for respondent.

Order, Supreme Court, New York County (Arlene P. Bluth, J.), entered November 29, 2017, which, to the extent appealed from as limited by the briefs, denied defendant Pototschnig's motion to vacate the judgment of foreclosure and sale, or, in the alternative, to dismiss the matter with prejudice, unanimously affirmed, without costs.
Defendant is seeking to relitigate issues already adjudicated and affirmed by this Court (see 148 AD3d 429 [1st Dept 2017]; 127 AD3d 574 [1st Dept 2015]). Furthermore, in opposition to the motion for a judgment of foreclosure and sale, defendant failed to raise his argument concerning the lack of a valid notice of pendency at the time the judgment of foreclosure and sale was entered. Thus, that argument is waived (see Wilmington Trust v Sukhu, 155 AD3d 591 [1st Dept 2017]).
We have considered defendant's remaining arguments, and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 5, 2019
CLERK